acknowledged significant advice may be disseminated office_of_chief_counsel internal_revenue_service memorandum tl-n-1556-98 cc dom fs p si rlbuch date may acknowledged sca to associate district_counsel rocky mountain district salt lake city cc wr rmd slc from assistant chief_counsel field service cc dom fs subject applying barred adjustments when making computational adjustments this responds to your request for significant advice dated date in connection with a question posed by the examination_division of the ogden service_center disclosure statement unless specifically marked acknowledged significant advice may be disseminated above this memorandum is not to be circulated or disseminated except as provided in ccdm d and e this document may contain confidential information subject_to the attorney-client and deliberative_process privileges therefore this document shall not be disclosed beyond the office or individual s who originated the question discussed herein and are working the matter with the requisite need to know in no event shall it be disclosed to taxpayers or their representatives issue whether adjustments that are otherwise barred by the sec_6501 limitation on assessment may be asserted or otherwise taken into account when making a computational adjustment to a partner's tax_liability under sec_6231 conclusion the adjustments that are otherwise barred by the limitation on assessment under sec_6501 may not be assessed or otherwise asserted but such adjustments may be taken into account for the limited purpose of determining the proper amount of tax attributable to the adjustment of the partnership items facts on his tax_return the taxpayer elected to use income_averaging each of the taxpayer’s base years through were examined and adjusted and such adjustments have become final for income_averaging purposes the adjustments to through have increased the base_year income the result of which should have been an increase in the taxpayer’s income_tax_liability for the tax_year the taxable_year was never examined or adjusted to take into account the changes to the base_year income in addition to the above the taxpayer was an investor in a partnership for taxable_year and the partnership is subject_to the tefra unified_audit an litigation procedures the partnership was examined and during the course of the examination the tax_matters_partner extended the period for assessment upon conclusion of the examination a notice of final_partnership_administrative_adjustment was issued a petition for redetermination was filed with the tax_court and a final_decision of the court has been entered the service_center is in the process of computing the taxpayer’s share of the adjustments that resulted from the tax_court decision once the partner’s distributive_share of the adjustments is taken into account the appropriate tax_rate will be applied and the tax will be assessed by way of computational adjustment the service_center is seeking advice as to the extent to which changes to the base_year income can be taken into account for purposes of assessment discussion in congress enacted the tefra unified_audit and litigation procedures to simplify and streamline the partnership audit litigation and assessment process the underlying principle of tefra is that the tax treatment of items of partnership income loss deductions and credits will be determined at the partnership level in a unified partnership proceeding rather than separate proceedings with the partners conf_rep no partners are generally required to report items in a manner consistent with partnership treatment and the service may examine the partnership as an entity rather than conduct separate examination as to each of the partners where applicable the tefra provisions either supplant or augment the general administrative provisions limitation on assessment because tax is only assessed against the partners and not the partnership the partner’s limitation on assessment controls the timeliness of any assessment as to that partner the limitation on assessment is generally set forth in sec_6501 and provides that taxes must generally be assessed within the later of three years from the date of filing the taxpayer’s return or the due_date for filing the taxpayer’s return sec_6501 in the case of partnership items sec_6501 provides for an extension of the period in the case of partnership items and refers to i r c the tefra provisions set forth a minimum period within which the service is able to conduct an examination of a partnership return and flow any adjustments through to the partners section a provides that the period for assessment of any_tax resulting from partnership items shall not expire before the date which i sec_3 years after the later of the filing of the partnership return or the due_date for filing the partnership return in essence i r c sets forth a minimum period within which adjustments attributable to partnership items generally may be assessed against all partners of a partnership without regard to a specific partner's limitation period under sec_6501 on occasion the i r c minimum assessment_period does not have an impact on the limitation on assessment take the example when a partnership return was due and was filed on date and a partner's return was due and was filed on date in this case the i r c minimum assessment_period does not impact the partner's limitation on assessment the sec_6501 limitation on assessment would generally expire on date three years from the due filing_date of the partner's return the minimum assessment_period under i r c would have prevented the statute from expiring before date three years from the due filing_date of the partnership's return accordingly since the sec_6501 assessment_period remains open without regard to i r c assessments attributable to both partnership and nonpartnership_items may be made at any time on or before date unlike in the previous example i r c may have an impact on the assessment_period if the i r c period remains open beyond the period of limitation on assessment of sec_6501 take the example when a partner's return was due and was filed on date and the partnership return was due and was filed on date in this case the i r c minimum assessment_period extends the partner's limitation on assessment as to partnership items the sec_6501 limitation on assessment would generally expire on date three years from the due filing_date of the partner's return however under the express language of i r c the period for assessing any_tax which is attributable to any partnership_item or affected_item for a partnership taxable_year shall not expire before three years from the filing due_date of the partnership return accordingly the minimum assessment_period under i r c would have prevented the statute from expiring before date three years from the due filing_date of the partnership's return accordingly the i r c minimum assessment_period for partnership items holds sec_6501 open for assessments attributable to partnership items while the period for assessing tax attributable to nonpartnership_items would have closed the period for making an assessment may be extended by agreement see sec_6501 similarly the minimum period for assessing partnership items may be extended by agreement i r c b the impact of an extension agreement differs depending upon the nature of the extension agreement an agreement to extend the sec_6501 limitation period extends the period for assessing tax without regard to the source of the adjustments conversely an agreement to extend the i r c period extends the assessment_period only for purposes of assessing partnership items for an extension agreement to be limited extending the i r c minimum assessment_period for partnership items the agreement must expressly state that it is limited to partnership items i r c b the minimum period within which to assess partnership items may be extended by a partner as to that partner or by the tax_matters_partner if the tax_matters_partner extends the minimum assessment_period on behalf of the partners such extension applies to the period for assessing partnership items as to all partners i r c b b analysis applying the above to the facts submitted the adjustments that are solely attributable to the income_averaging issue cannot be asserted the general statute_of_limitations as to the taxpayer's taxable_year has closed except to the extent it has been extended the tmp of the partnership extended the i r c a period which holds the sec_6501 period open only for purposes of making adjustments attributable to partnership items as to all other adjustments the limitation period has expired note that a similar analysis was applied in in re madden ustc big_number bankr d n j in which the court held that a year was barred for purposes of adjusting a net_operating_loss_carryover while the year remained open for the limited purpose of adjusting partnership items the service_center has inquired as to whether the adjustment could be treated as a mathematical_or_clerical_error the tefra provisions allow adjustments to correct a mathematical_or_clerical_error appearing on the partnership return i r c b because the error does not appear on the partnership return this provision does not apply furthermore although a mathematical_or_clerical_error may be assessed without certain notices that might otherwise be required there is no provision in the code which allows such an error to be assessed after the expiration of the limitation on assessment lastly as an aside it does not appear as though the adjustment at issue meets the statutory definition of a mathematical_or_clerical_error see sec_6213 having determined that the income_averaging adjustment may not be asserted the question remains as to the proper computation of the adjustment arising from the tefra partnership adjustments otherwise stated may the service take into account the correct base_year income although the base years are closed for purposes of determining the proper adjustment to the tax_liability of an open_year the tax_court squarely faced this issue in 59_tc_528 and held that the correct amount of taxable_income must be used for each base_period year even though adjustment of a base_period year may be barred by statute in so holding the tax_court looked to the statutory language of i r c which uses the taxable_income for the base_year for computation purposes as distinguished from the taxable_income as reported from this the tax_court held that the inference is clear the income to be used for each base_period year is the correct income for such year whether or not the assessment of a deficiency for such base_period year is barred by the statute_of_limitations unser t c pincite similarly the correct base_period income should be taken into account when computing the proper amount of tax that arises from the partnership adjustments however as noted above only tax attributable to the partnership adjustments may be assessed regarding the mechanics of computing the tax_liability the correct_tax attributable to the partnership_adjustment can be derived by first determining the correct_tax liability using income_averaging and taking into account both the correct base_year income and the partnership adjustments subtract from that amount the correct_tax liability using income_averaging but not including partnership adjustments the difference between these numbers will be the tax_liability that is solely attributable to the partnership adjustments if you have any questions or need assistance please contact ronald l buch jr pincite-7329 deborah a butler assistant chief_counsel by ____ s ________________________ patrick putzi special counsel natural_resources passthroughs special industries branch
